             Case 1:21-cv-00396-RJL Document 1-1 Filed 02/12/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CAIRN ENERGY PLC and
CAIRN UK HOLDINGS LIMITED,

                                                     Case No. ___________
                       Petitioners,

   v.

THE REPUBLIC OF INDIA,


                       Respondent.


                  DECLARATION OF MARK MCNEILL IN SUPPORT OF
                PETITION TO CONFIRM FOREIGN ARBITRATION AWARD

        Pursuant to 28 U.S.C. § 1746, I, Mark McNeill, hereby declare under penalty of perjury as

follows:

        1.       I am a partner with the law firm Quinn Emanuel Urquhart & Sullivan LLP, a

member in good standing of the New York Bar, and counsel for Petitioners Cairn Energy PLC and

Cairn UK Holdings Limited (“Petitioners” or “Cairn”) in the above-referenced action.             I

respectfully submit this Declaration in support of Cairn’s Petition against Respondent Republic of

India (“Respondent” or “India”) for confirmation of the arbitral award dated December 21, 2020

(the “Award”) in order to certify the attached documents as true, correct and complete copies of

the referenced documents.

        2.       Attached as Exhibit A is the Award against Respondent issued on December 21,

2020, which I hereby certify to be a true, correct and complete copy of the Award.

        3.       Attached as Exhibit B is the Agreement between the Government of the United

Kingdom of Great Britain and Northern Ireland and the Government of the Republic of India for
          Case 1:21-cv-00396-RJL Document 1-1 Filed 02/12/21 Page 2 of 2




the Promotion and Protection of Investments (the “UK-India BIT”), which I hereby certify to be a

true, correct and complete copy of the UK-India BIT.          The UK-India BIT is available at

https://dea.gov.in/sites/default/files/United%20Kingdom.pdf.

       I declare and certify under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.



Executed on February 12, 2021, in London, United Kingdom.




                                                                            Mark McNeill




                                                 2
